       Case 1:16-cr-00267-CCB Document 1265 Filed 08/14/19 Page 1 of 3



                    UNITED STATES DISTRICT COURT FOR
                       THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                  :

             v.                           :
                                              Crim. No.: CCB-16-cr-267 -25
SYDNI FRAZIER                             :


      MOTION TO DISMISS COUNT TWO OF THE THIRD SUPERSEDING
                           INDICTMENT


      Defendant, by and through counsel, moves this Honorable Court, to dismiss

Count Two of the Third Superseding Indictment. In support, he states the

following.

      1. On January 23, 2017, the Defendant was initially charged via a complaint

with one count of being a Felon in Possession of a Firearm, in violation of 18 U.S.C.

§ 922(g) in Criminal Case Number 17-0061. He was indicted on that charge on

February 2, 2017. The Indictment was dismissed on June 8, 2017.

      2. On June 1, 2017, Frazier was added as a co-defendant in a Second

Superseding Indictment in Criminal Case Number 16-267. Count One charged

Racketeering Conspiracy, in violation of 18 U.S.C. § 1962(d); Count Two charged

Conspiracy to Distribute and Possess with Intent to Distribute Controlled

Substances, in violation od 21 U.S.C § 841(a)(1), (b)(1)(A), (b)(1)(C); Count Twenty-

Two charged Frazier with being a Felon in Possession of Firearms and Ammunition,

in violation of 18 U.S.C. § 922(g); County Twenty-Nine charged Possession with

Intent to Distribute Heroin and Fentanyl, in violation of 21 U.S.C. § 841.
       Case 1:16-cr-00267-CCB Document 1265 Filed 08/14/19 Page 2 of 3



      3. A jury trial began on March 18, 2019. On April 15, 2019, a mistrial was

declared as to Mr. Frazier before his case reached the jury.

      4. On July 30, 2019, Mr. Frazier was charged in a three-count Third

Superseding indictment. Count One charged Conspiracy to Distribute and Possess

with Intent to Distribute Controlled Substances, in violation of 21 U.S.C § 841(a)(1),

(b)(1)(A), (b)(1)(C); Count Two charged Possession of a Firearm in Furtherance of a

Drug Trafficking Crime Resulting in Death, in violation of 18 U.S.C. § 924(c), §

924(j), § 1111, and § 2; Count Three charged Frazier with being a Felon in

Possession of Firearms and Ammunition, in violation of 18 U.S.C. § 922(g). Mr.

Frazier moves this Court to Dismiss Count Two of the Third Superseding

Indictment.

                                       ARGUMENT

      Mr. Frazier submits that the addition of the § 924(j) count violates his rights

to a speedy trial. The alleged facts used to indict him on Count Two of the Third

Superseding Indictment were know to the government when it sought the Second

Superseding Indictment. Despite this, the Government did not charge a 924(j)

violation. In United States v. Van Brady, 563 F.Supp. 438 (S.D. Cal. 1983),

authorities arrested the defendants on August 17, 1982, and a grand jury indicted

them on August 25, 1982. Then, on December 10, four days before trial, the

government returned a superseding indictment adding four new charges to the

indictment. The district court ruled that under the Speedy Trial Act the government

could not bring new charges at such a late date without a “valid explanation for its
       Case 1:16-cr-00267-CCB Document 1265 Filed 08/14/19 Page 3 of 3



delay.” Id. at 441. Finding no such explanation, the court dismissed the charges.

The Van Brandy case stands in stark contrast to United States v. Ables, 801 F.2d

395 (4th Cir. 1986) (unpublished). In Ables, “the superseding indictment did not add

any new charges and only made minor changes in the original indictment by

expanding the dates of the alleged conspiracy and including some new overt acts in

the allegations. Id. at * 2.

       Here, there is a striking difference between the Second and Third

Indictments, yet the government was aware of the alleged facts used to support

Count Two of the Third Superseding Indictment when it brought the Second

Superseding Indictment. Frazier submits that unless the government can provide a

valid explanation for the delay, Count Two must be dismissed.



                                       Respectfully submitted,


                                       /s/_____________________________
                                       Christopher M. Davis #23441
                                       Counsel for Sydni Frazier

                                       Davis & Davis
                                       1350 Connecticut Avenue, NW
                                       Suite 202
                                       Washington, DC 20036
                                       202.234.7300



                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of this motion was served upon all counsel of
record via the Court’s CM/ECF System on this 14th day of August 2019.

                                       /s/_____________________________
                                       Christopher M. Davis
